Per Curiam.
This is a petition for certiorari which was brought to quash the respondent board’s decision granting an application for a special exception permitting the operation of a commercial use in a residential district.
When the cause came on to be heard, we were advised by counsel that the property owners in whose favor the board had rendered its decision desired to offer no opposition to the granting of the petition and the quashing of the board’s decision.
Anthony B. Sciarretta, Gordon C. Mulligan, for petitioners.
Jeremiah S. Jeremiah, Jr., Assistant City Solicitor, for respondent.
Having been thus assured by all parties, the petition for certiorari is granted and the decision of the board is quashed.